UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1433



ALAN J. CILMAN,

                                             Plaintiff - Appellee,

          versus


M. A. REEVES, Police Officer, Vienna Police
Department,

                                            Defendant - Appellant,

          and


THE TOWN OF VIENNA, VIRGINIA; DOES 1-10,
employees of the Vienna Police Department,

                                                       Defendants.



                            No. 07-1450



ALAN J. CILMAN,

                                            Plaintiff - Appellant,

          versus


M. A. REEVES, Police Officer, Vienna Police
Department,

                                             Defendant - Appellee,

          and
THE TOWN OF VIENNA, VIRGINIA; DOES 1-10,
employees of the Vienna Police Department,

                                                         Defendants.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:06-cv-01099-GBL)


Submitted:   February 5, 2008           Decided:   February 21, 2008


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


No. 07-1433 affirmed; No. 07-1450 dismissed by unpublished per
curiam opinion.


Julia Bougie Judkins, TRICHILO, BANCROFT, MCGAVIN, HORVATH &
JUDKINS, Fairfax, Virginia, for Appellant/Cross-Appellee. Alan J.
Cilman, Fairfax, Virginia, Appellee/Cross-Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                - 2 -
PER CURIAM:

             In No. 07-1433, Sergeant M. A. Reeves appeals from the

district court’s order denying his motion for summary judgment

based on qualified immunity in the 42 U.S.C. § 1983 (2000) action

brought against him by Alan J. Cilman.       We have reviewed the record

and find no reversible error.         Accordingly, we affirm for the

reasons stated by the district court.        Cilman v. Reeves, No. 1:06-

cv-01099-GBL (E.D. Va. June 21, 2007).

             In No. 07-1450, Cilman noted a cross-appeal, seeking to

appeal the district court’s order to the extent that it granted

summary judgment in favor of the Town of Vienna on his supervisory

liability claims.    This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order Cilman seeks to appeal is neither a final order nor an

appealable    interlocutory   or   collateral      order.    See   Swint   v.

Chambers County Comm’n, 514 U.S. 35, 45-51 (1995); Bailey v.

Kennedy, 349 F.3d 731, 734, 738 (4th Cir. 2003).            Accordingly, we

dismiss appeal No. 07-1450 for lack of jurisdiction.           We dispense

with oral argument because    the    facts   and    legal   contentions are




                                   - 3 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                              No. 07-1433 AFFIRMED
                                             No. 07-1450 DISMISSED




                              - 4 -